     Case 1:19-cv-00462-DAD-EPG Document 56 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE B. HARRIS,                                        Case No. 1:19-cv-00462 DAD EPG
12                                              Plaintiff, REVISED ORDER GRANTING
                                                           DEFENDANT KYLE’S REQUEST FOR
13                   v.                                    14-DAY EXTENSION OF TIME TO
                                                           SERVE OFFICIAL-INFORMATION
14                                                         DECLARATION IN SUPPORT OF
     K. KYLE, et al.,                                      PRIVILEGE LOG ON PLAINTIFF
15
                                            Defendants. (ECF Nos. 53, 54, 55)
16

17         Good cause appearing, Defendant K. Kyle’s nunc pro tunc request for an extension of time

18   to serve an official-information declaration in support of her privilege log to Plaintiff’s first set of

19   requests for production of documents, requests 9, 10, and 11 (ECF No. 53), is GRANTED. K.

20   Kyle shall serve the official-information declaration on Plaintiff on or before August 31, 2020.

21   This order supersedes the Court’s prior order (ECF No. 54), which granted Defendant until

22   August 24, 2020 to serve the declaration.

23   IT IS SO ORDERED.
24
        Dated:      August 24, 2020                                  /s/
25                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                           1
               Revised Order Granting Request for 14-Day Extension of Time to Serve Official-Information Declaration
                                                                                         (1:19-cv-00462 DAD EPG)
